LOW-PRESSURE CHAMBER
PROVIDING PRESET AIR PRESSURE


FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention which is directed to a method of designing a low-pressure chamber.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1 sets forth a method of designing a low-pressure chamber which provides a preset air pressure but the method of designing, as claimed, is based on calculating a predetermined error range of the preset air pressure. Confusion exists as to how the design can be based off the preset air pressure when the yet to exist chamber is what provides the preset air pressure.
Likewise, the claim goes on to set forth that the calculation for the getter for the design of the chamber is based on the total volume of the chamber, yet the chamber is yet to exist. Thus, confusion exist as to how the total volume of the (yet to exist) chamber is obtained.

Claim 2 is indefinite as to how the thermal conductive materials, as claimed, relates to the getter and the low-pressure chamber.

Allowable Subject Matter

After a search of the prior art, independent claim 1 is believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 because the prior art fails to teach or suggest a method of designing a low-pressure chamber that provides a preset air pressure corresponding to a predetermined altitude, comprising the combination of:

calculating a predetermined error range of the preset air pressure to be used; and
calculating an amount and types of materials of a getter to be inserted into the chamber based on the error range and a, to be used, total volume of the chamber.

Claims 2 and 3 depend from claim 1 and are believed to be distinct for, at least, that reason.

Once the claims are in compliance with 35 U.S.C. 112, the claims will be reevaluated and a final determination can be made regarding the claims allowable.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856